UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 or 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT UNDER SECTION 13 or 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 0-7092 RELIABILITY INCORPORATED (Name of registrant in its charter) TEXAS 75-0868913 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification Number) 53 Forest Avenue, First Floor, Old Greenwich, Connecticut (Address of principal executive offices) (Zip Code) (203) 489-9500 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past ninety days.xYES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):xYES o NO State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 16,914,693 shares of Common Stock, no par value, as of July 20, 2014. RELIABILITY INCORPORATED Quarterly Report on Form10-Q For the Three Months Ended June 30, 2014 INDEX PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 2 Balance Sheets as of June 30, 2014 and December 31, 2013 2 Statements of Operations for the Three Months Ended June 30, 2014 and 2013 3 Statements of Operations for the Six Months Ended June 30, 2014 and 2013 4 Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 5 Notes to Unaudited Financial Statements 6-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9-10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Risk Controls and Procedures 10 PART II. OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1a. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures 12 Exhibits 13 - 1 - PART I. FINANCIAL INFORMATION Item1. Financial Statements RELIABILITY INCORPORATED UNAUDITED BALANCE SHEETS AS OF JUNE 30, 2, 2013 June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ $ Total current liabilities Long term liabilities: Loan from Shareholder 0 Total long term liabilities 50,000 0 Total liabilities Stockholders’ equity (deficit): Preferred stock, without par value; 1,000,000 shares authorized, none issued and outstanding Common stock, without par value; 300,000,000 shares authorized; 17,268,993 and 13,867,633 shares issued at June 30, 2014 and December 31, 2013, respectively Accumulated deficit ) ) Less treasury stock at cost, 354,300 shares ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these statements. - 2 - RELIABILITY INCORPORATED UNAUDITED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 Three months ended June 30, Operating expenses: General and administrative $ $ Interest expense 0 Total expenses Other income 0 Net Income (Loss) $ $ Basic and Diluted Income (Loss) Per Share ) ) Weighted average shares: Basic Diluted The accompanying notes are an integral part of these statements. - 3 - RELIABILITY INCORPORATED UNAUDITED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 Six months ended June 30, Operating expenses: General and administrative Interest expense 0 Total expenses Other income 0 Net Income (Loss) Before Income Taxes $ $ Income Taxes 0 Net Income (Loss) ) Basic and Diluted Income (Loss) Per Share ) ) Weighted average shares: Basic Diluted The accompanying notes are an integral part of these statements. - 4 - RELIABILITY INCORPORATED UNAUDITED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 Six months ended June 30, Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Changes in operating assets and liabilities: Accounts receivable 0 ) Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from financing activities: Issuance of stock for cash 0 Loans from officers 0 Loan from shareholder 0 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $
